DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 3-5, 7, 9-10, 15-20, 22-23 and 27-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Independent claim 29 representative of the claimed invention recites a scheme including steps of marking identifiers for manufactured items, linking ranges of first production details for manufactured items with a container identifier using only the first production details of a first item and last item, such that an amount of data associated with the ranges of the first production details and the container identifier establish a second storage requirement, wherein the second storage requirement is smaller than the first storage requirement; storing encrypted production ranges of the at least one first production detail and the linked container identifier; and authenticating an item by receiving a remote decryption key, decrypting, identifying whether the item as being counterfeit.
Claim 10 recites a system comprising a first processing device to generate a second storage requirement for the database based on identifying information consisting of the production details and the second unique identifier, wherein the production details identify two or more ranges of manufactured items stored in the respective shipping container, and wherein the second storage requirement is less than the first storage requirement.  The first processing device of claim 10 further configured to send production details, encryption keys of the manufactured items to the database.  As a whole, claim 10 is not different than the scheme in claim 29.  Similarly independent claims 27-28 are also directed to a scheme similar to claim 29, which are establishing second storage requirement is smaller than the first storage requirement and linking one or more ranges of items to the first shipping container. 
The steps in the method of claim 29, under broadest reasonable interpretation, cover performance of the limitations in the mind. This means that the steps can be performed in the human mind with perhaps the help of a pen and paper. It is noted there is no requirement for a computer or device in the claim to perform the steps. For instance, the marking step can be 
As can be seen, the claim still recites a mental process.
The claim recites the combination of additional element of the second storage requirement is smaller than the first storage requirement.   However, this is mere data manipulation that can be performed mentally.  Furthermore, the use of range data, range id, and linking of range data are well known in the art as admitted by Applicant and provided to Applicant.  See IDS for JP H8-69247 and provided translation, Norcott (US 5848405), and Bates (US 20030061599).
The uses of “marking device”, “processing device”, “database”, and “network” appliance no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
It is respectfully submitted that detecting counterfeit items based on decryption has been well understood in the art as exemplified in previously cited prior art including Sager, Moore, Begelfer, and Jones. Courts have also held that “[e]ncryption, in general, represents a basic building block of human ingenuity that has been used for hundreds, if not thousands, of years” (Paone v. Broadcom, DC NY 2015). See also Cybersource (FedCir., 2011, fraud detection 
As also discussed above, linking an ID, such as a container ID, with ranges using only first and last item in a range can be performed in the mind and well known.  Technologies involving compression or reduction of data in conjunction with item verification or authentication have been well known as evidenced in the prior art including Schuessler (US 200710001006), Moore (US 6456729), Kaish (US 5974150), Gosebruch (US 20060011504).  As discussed above, the reduction of data using ranges can be done in the mind. Courts have held that manipulating, organizing, and reducing data for storage are activities that people always do (Content Extraction), electronic recordkeeping is one of the most basic functions of a computer (Alice), and a claim whose “steps can be performed in the human mind, or by a human using a pen and paper” including manipulation/reorganization of data is directed to an “unpatentable mental process” (Cybersource).  Furthermore, the claimed invention does not recite any new database structures that allow the linking or searching for an identification of an item or container.  Rather, it merely recite a shorter notation using first and last item in a range as a link to the database that has stored the ranges of items.  This can be thought of by a human mind as exemplified in the prior art discussed previously.  Thus, it is clear that the claimed invention is not beyond generally linking the use of the judicial exception to a particular technological environment.  It is rather akin to adding the words “apply it” (by the use of conventional storage and computing means) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -see MPEP 2106.05(f).  Perhaps the use of first and last item in a range as a link to the database is a unique idea, but it is still an abstract idea.  See Synopsys v. Mentor Graphics (Fed. Cir. 2016, "a claim for a new abstract idea is still an abstract idea.")  
Beside the limitation related to the linking of ranges to a container identifier, other limitations have been well understood in the art as exemplified in previously cited prior art including Sager, Moore, Begelfer, Schuessler, and Jones (i.e. unit identifier, container identifier, production details, encryption, authentication, determination of a counterfeit are taught in these references). Courts have also held that “[e]ncryption, in general, represents a basic building block of human ingenuity that has been used for hundreds, if not thousands, of years” (Paone v. Broadcom, DC NY 2015). See also Cybersource (FedCir., 2011, fraud detection methods that can be performed entirely human mind are unpatentable not because there is anything wrong with claiming mental method steps as part of a process containing non-mental steps, but rather because computational methods which can be performed entirely in the human mind are the types of methods that embody the “basic tools of scientific and technological work” that are free to all men and reserved exclusively to none”).
The claim is directed to the abstract idea.
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. 
The claim as a whole “apply” the concept of manipulation and storing information in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. 
Courts have held that manipulating, organizing, and reducing data for storage are activities that people always do.  See i.e. Content Extraction.  Thus even if the reduction storage space leads to cost, size, and processing time being improved, this idea does not go beyond the realm of the abstract idea and cannot be considered as an technological improvement.  See Secured Mail (“[t]he fact that an identifier can be used to make a process more efficient, however, does not necessarily render an abstract idea less abstract”).
Recall in Secured Mail, the court recognized that the data stored in the barcode as an identifier is a representation or a link to other data stored in the database, which is also an example of reduction of data to be stored. In Electric Power Grp, the Federal Circuit wrote “merely selecting information, by content or source, for collection, analysis, and display does nothing significant to differentiate a process from ordinary mental processes ... Merely requiring the selection and manipulation of information—to provide a “humanly comprehensible” amount of information useful for users, ...by itself does not transform the otherwise-abstract processes of information ...”) Similarly in this case, selecting a representative range of data to be included in a group for storage and analysis does not make the concept less abstract, even if the data are represented by or encoded with bits or bytes. Content Extraction (“concept of data collection, recognition and storage is indisputably well-known, in that humans have always performed these functions ... since claims can be found to be abstract even though they require computer to process streams of bits”.
Thus, the claim is ineligible.
Dependent claims recite production details, reading the marked id, identify ranges, locating shipping containers, smoking articles, memory allocation, range data being less than 16 Wireless Media v. Maher Terminals (D.N.J. April 20, 2015) and MacroPoint v FourKites (ND Ohio ED, 2015).  Barcoded tobacco products and memory allocation with a specified number of bytes are well understood in the field and therefore are still an abstract idea.
Remarks
Applicant's arguments have been fully considered but they are not persuasive. 
Applicant argued that claim 29 as a whole integrates an allegedly recited judicial exception into a practical application of the exception since the claims at least identify counterfeit items based on decryption operation performed on production details among ranges linked with container ID using only first and last items in the range of production details, thereby representing an improvement with respect to the technology or technical field of tracking, tracing, and authenticating manufactured items; more specifically, for example, security of tracking, tracing and authenticating manufactured items, as well as data storage requirements for tracking, tracing and authenticating manufactured items.
It is respectfully submitted that the main difference between the prior art and current representative claim 29 is the claim’s recitation of a second storage requirement related to linking production ranges of items’ production details with a respective container such that the second storage is less than the first.
As also discussed above, linking an ID, such as a container ID, with ranges using only first and last item in a range can be performed in the mind and well known.  Technologies involving compression or reduction of data in conjunction with item verification or authentication have been well known as evidenced in the prior art including Schuessler (US 200710001006), Moore (US 6456729), Kaish (US 5974150), Gosebruch (US 20060011504).  As discussed above, the reduction of data using ranges can be done in the mind. Courts have held that manipulating, organizing, and reducing data for storage are activities that people always do (Content Extraction), electronic recordkeeping is one of the most basic functions of a computer (Alice), and a claim whose “steps can be performed in the human mind, or by a human using a pen and paper” including manipulation/reorganization of data is directed to an “unpatentable mental process” (Cybersource).  Furthermore, the claimed invention does not recite any new database structures that allow the linking or searching for an identification of an item or container.  Rather, it merely recite a shorter notation using first and last item in a range as a link Synopsys v. Mentor Graphics (Fed. Cir. 2016, "a claim for a new abstract idea is still an abstract idea.")  
Beside the limitation related to the linking of ranges to a container identifier, other limitations have been well understood in the art as exemplified in previously cited prior art including Sager, Moore, Begelfer, Schuessler, and Jones (i.e. unit identifier, container identifier, production details, encryption, authentication, determination of a counterfeit are taught in these references). Courts have also held that “[e]ncryption, in general, represents a basic building block of human ingenuity that has been used for hundreds, if not thousands, of years” (Paone v. Broadcom, DC NY 2015). See also Cybersource (FedCir., 2011, fraud detection methods that can be performed entirely human mind are unpatentable not because there is anything wrong with claiming mental method steps as part of a process containing non-mental steps, but rather because computational methods which can be performed entirely in the human mind are the types of methods that embody the “basic tools of scientific and technological work” that are free to all men and reserved exclusively to none”).
Thus, the claimed invention cannot be said to recite a practical application since as a whole, it is directed to reducing or compressing the amount of data that can be linked to a container identifier by including range(s) of item.  Although encryption, tracking, and authentication are recited, these concepts do not bear anything new.  That is there is no new method of encryption, tracking, or authentication.
 Applicant continued to argue that the claimed invention add meaningful limitations “in the same vein” as features including limitation (d) of claim 4 of Example 45.
The Examiner respectfully disagrees and contends that the analysis of claim 4 with respect to limitation (a) results in an abstract idea involving a controller for performing mental observation and evaluations of collected temperatures for comparison with target temperatures.  Limitations (b)-(c) require that the controller is configured to repeatedly obtain measurements of the mold temperature for comparison with target temperature. This additional element represents mere data gathering is thus insignificant extra-solution activity. Limitation (d) 
Whereas in this case, the claimed invention has not gone over the barrier confining the abstract idea.  Using a computer to perform linking of first and last item in a range to the database is very similar to Example 45’s controller for collecting, observing, and evaluation of temperature, which is still directed to an abstract idea contrary to the argument.
Applicant argued that
 the recitation of "performing [ ... ] a decryption operation on the first production details of at least one of the two or more ranges of first production details using the received value; and identifying[ ... ] the remote manufactured item as a counterfeit item in response to failure of the decryption operation," in claim 29, achieve a similar, analogous feat.
The above limitations are merely directed to common authentication process to determine a counterfeit item utilizing at least encryption as acknowledged by Applicant through the reference of Sager (US 2008/0046263) mentioned in the specification.  The inclusion of two or more ranges of first production details in the decryption does neither make a new method or new type of encryption, nor add a meaningful limitation to the encryption or authentication.  
On the other hand, limitation (d) of claim 4 in Example 45 adds a meaningful limitation to the operation of the injection molding apparatus by maintaining the temperature of the mold within two degrees of the target temperature.
As the result, claim 29 cannot be said to be analogous to claim 4 of Example 45 in the sense of integration into a practical application.
Applicant further argued that improves a functioning of a computer and is directed to a new database.
However, as discussed above, the claimed invention is not directed to a new database structure or new meaningful limitations, but more of a new abstract idea.  See Enfish (Fed Cir. 2016, explaining that the claims at issue are directed to an improvement in the functioning of a computer by employing self-referential database table functions different than conventional database structures, which is in contrast with the claims at issue in Alice and Versata that simply add conventional computer components to well-known business practices).  Although the speed or efficiency of the process does not confer patent eligibility on an otherwise abstract idea (Intellectual Ventures v. Captal One Bank, Fed. Cir. 2015).
For these reasons, the previous rejection(s) is/are respectfully maintained.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MAI whose telephone number is (571)272-8283.  The examiner can normally be reached on M-F 8-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Thien T Mai/
Primary Examiner, Art Unit 2887